DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,812,968 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application 
U.S. Patent No. 10,812,968 B2
Claim 1 A method, comprising: establishing, by a processor of a user equipment (UE), wireless communication with a network node of a wireless network; determining, by the processor, whether the UE is capable of operating in a second mode in addition to a first mode; 


Claim 2. The method of claim 1, wherein the report indicates the throughput as a percentage of a maximum number of physical resource blocks (PRBs).
Claim 3. The method of Claim 2, wherein the maximum number of PRBs comprises a maximum number of PRBs defined in 3rd-Generation Partnership Project (3GPP) specification for New Radio (NR).
Claim 3. The method of claim 2, wherein the maximum number of PRBs comprises a maximum number of PRBs defined in 3.sup.rd-Generation Partnership Project (3GPP) specification for New Radio (NR).
Claim 4. The method of Claim 2, wherein the maximum number of PRBs comprises 


Claim 5. The method of Claim 1, wherein the report indicates the throughput as a percentage of a peak throughput of the UE.  
Claim 5. The method of claim 1, wherein the report indicates the throughput as a percentage of a peak throughput of the UE.
Claim 6. The method of Claim 1, wherein the report indicates the throughput as a percentage of a maximum number of physical resource blocks (PRBs) per multiple- input-multiple-output (MIMO) layer by a maximum number of MIMO layers for downlink (DL) or uplink (UL) transmissions.
Claim 6. The method of claim 1, wherein the report indicates the throughput as a percentage of a maximum number of physical resource blocks (PRBs) per multiple-input-multiple-output (MIMO) layer by a maximum number of MIMO layers for downlink (DL) or uplink (UL) transmissions.
Claim 7. The method of Claim 1, wherein the report further indicates a condition with respect to carrier aggregation (CA) associated with operating in the second mode.
Claim 7. The method of claim 1, wherein the report further indicates a condition with respect to carrier aggregation (CA) associated with operating in the second mode.
Claim 8. The method of Claim 1, wherein the first mode comprises a baseline mode, and wherein the second mode comprises an aggressive mode in which the UE completes a task in less time than in the baseline mode.
Claim 8. The method of claim 1, wherein the first mode comprises a baseline mode, and wherein the second mode comprises an aggressive mode in which the UE completes a task in less time than in the baseline mode.
Claim 9. A method, comprising: establishing, by a processor of a user equipment (UE), wireless communication with a network node of a wireless network; determining, by the processor, whether the UE is capable of operating in a second mode in addition to a first mode; transmitting, by the processor, to the network node a report indicating capability of the UE to operate in the second mode and a condition with respect to carrier aggregation (CA) associated with operating in the second mode; and determining, by the processor, whether a number of configured carriers in a band is less than or equal to a maximum number of configured carriers supported for CA when operating in the second mode indicated in the report, wherein the UE performs a task in less time in the second mode than in the first mode.
Claim 9. A method, comprising: establishing, by a processor of a user equipment (UE), wireless communication with a network node of a wireless network; determining, by the processor, whether the UE is capable of operating in a second mode in addition to a first mode; transmitting, by the processor, to the network node a report indicating capability of the UE to operate in the second mode and a condition with respect to carrier aggregation (CA) associated with operating in the second mode; determining, by the processor, whether a number of configured carriers in a band is less than or equal to a maximum number of configured carriers supported for CA when operating in the second mode; and performing, by the processor, either of: operating using all of the configured carriers in the band responsive to the number of the configured carriers in the band being less than or equal to the maximum number of configured carriers supported for CA, or operating in the second mode with a single carrier in the band or in the first mode in the band responsive to the number of the configured carriers in the band being greater than the maximum number of configured carriers supported for CA, wherein the UE performs a task in less time in the second mode than in the first mode.
Claim 10. The method of Claim 9, wherein the report indicates the condition with respect to CA by indicating a maximum number of configured carriers supported for CA when operating in the second mode.
Claim 10. The method of claim 9, wherein the report indicates the condition with respect to CA by indicating a maximum number of configured carriers supported for CA when operating in the second mode.
Claim 11. The method of Claim 9, wherein the report further indicates a condition with respect to a throughput associated with operating in the second mode.
Claim 11. The method of claim 9, wherein the report further indicates a condition with respect to a throughput associated with operating in the second mode.

Claim 12. The method of claim 9, wherein the first mode comprises a baseline mode, and wherein the second mode comprises an aggressive mode in which the UE completes a task in less time than in the baseline mode.
Claim 13. The method of Claim 9, further comprising: receiving, by the processor, control signaling from the network node that configures a maximum number of configured carriers supported for CA when the UE operates in the second mode or in both the first mode and the second mode.
Claim 13. The method of claim 9, further comprising: receiving, by the processor, control signaling from the network node that configures a maximum number of configured carriers supported for CA when the UE operates in the second mode or in both the first mode and the second mode.
Claim 14. The method of Claim 9, further comprising: performing, by the processor, either: operating in the second mode using all of the configured carriers in the band responsive to the number of the configured carriers in the band being less than or equal to the maximum number of configured carriers supported for CA, or operating in the second mode with a single carrier in the band or in the first mode in the band responsive to the number of the configured carriers in the band being greater than the maximum number of configured carriers supported for CA.
Claim 9. A method, comprising: establishing, by a processor of a user equipment (UE), wireless communication with a network node of a wireless network; determining, by the processor, whether the UE is capable of operating in a second mode in addition to a first mode; transmitting, by the processor, to the network node a report indicating capability of the UE to operate in the second mode and a condition with respect to carrier aggregation (CA) associated with operating in the second mode; determining, by the processor, whether a number of configured carriers in a band is less than or equal to a maximum number of configured carriers supported for CA when operating in the second mode; and performing, by the processor, either of: operating using all of the configured carriers in the band responsive to the number of the configured carriers in the band being less than or equal to the maximum number of configured carriers supported for CA, or operating in the second mode with a single carrier in the band or in the first mode in the band responsive to the number of the configured carriers in the band being greater than the maximum number of configured carriers supported for CA, wherein the UE performs a task in less time in the second mode than in the first mode.
Claim 15. An apparatus, comprising: a transceiver capable of wireless communicating with a network node of a wireless network; and a processor coupled to the transceiver, the processor capable of: determining whether the apparatus is capable of operating in a second mode in addition to a first mode; transmitting, via the transceiver, to the network node a report indicating capability of the apparatus to operate in the second mode and either or both of: a condition with respect to a throughput associated with operating in the second mode, and a condition with respect to carrier aggregation (CA) associated with operating in the second mode; and determining whether a number of configured carriers in a band is less than or equal to a maximum number of configured carriers supported for CA when operating in the second mode, wherein the apparatus performs a task in less time in the second mode than in the first mode.
Claim 14. An apparatus, comprising: a transceiver capable of wireless communicating with a network node of a wireless network; and a processor coupled to the transceiver, the processor capable of: determining whether the apparatus is capable of operating in a second mode in addition to a first mode; transmitting, via the transceiver, to the network node a report indicating capability of the apparatus to operate in the second mode and either or both of: a condition with respect to a throughput associated with operating in the second mode, and a condition with respect to carrier aggregation (CA) associated with operating in the second mode; determining whether a number of configured carriers in a band is less than or equal to a maximum number of configured carriers supported for CA when operating in the second mode; and performing either of: operating using all of the configured carriers in the band responsive to the number of the configured carriers in the band being less than or equal to the maximum number of configured carriers supported for CA, or operating in the second mode with a single carrier in the band or in the first mode in the band responsive to the number of the configured carriers in the band being greater than the maximum number of configured carriers supported for CA, wherein the apparatus performs a task in less time in the second mode than in the first mode.
Claim 16. The apparatus of Claim 15, wherein the report indicates the throughput as a percentage of a maximum number of physical resource blocks (PRBs), and wherein the maximum number of PRBs comprises a maximum number of PRBs defined in 3rd-Generation Partnership Project (3GPP) specification for New Radio (NR) or a maximum number of PRBs of an operating channel bandwidth.
Claim 15. The apparatus of claim 14, wherein the report indicates the throughput as a percentage of a maximum number of physical resource blocks (PRBs), and wherein the maximum number of PRBs comprises a maximum number of PRBs defined in 3.sup.rd-Generation Partnership Project (3GPP) specification for New Radio (NR) or a maximum number of PRBs of an operating channel bandwidth.
Claim 17. The apparatus of Claim 15, wherein the report indicates the throughput as a percentage of a peak throughput of the apparatus.
Claim 16. The apparatus of claim 14, wherein the report indicates the throughput as a percentage of a peak throughput of the apparatus.
Claim 18. The apparatus of Claim 15, wherein the report indicates the throughput as a percentage of a maximum number of physical resource blocks (PRBs) per multiple-input-multiple-output (MIMO) layer by a maximum number of MIMO layers for downlink (DL) or uplink (UL) transmissions.
Claim 17. The apparatus of claim 14, wherein the report indicates the throughput as a percentage of a maximum number of physical resource blocks (PRBs) per multiple-input-multiple-output (MIMO) layer by a maximum number of MIMO layers for downlink (DL) or uplink (UL) transmissions.
Claim 19. The apparatus of Claim 15, wherein the report indicates the condition with respect to CA by indicating a maximum number of configured carriers supported for CA when operating in the second mode.
Claim 18. The apparatus of claim 14, wherein the report indicates the condition with respect to CA by indicating a maximum number of configured carriers supported for CA when operating in the second mode.
Claim 20. The apparatus of Claim 15, wherein the processor is further capable of performing operations comprising: performing, by the processor, either: operating in the second mode using all of the configured carriers in the band responsive to the number of the configured carriers in the band being less than or equal to the maximum number of configured carriers supported for CA, or operating in the second mode with a single carrier in the band or in the first mode in the band responsive to the number of the configured carriers in the band being greater than the maximum number of configured carriers supported for CA.
Claim 14. An apparatus, comprising: a transceiver capable of wireless communicating with a network node of a wireless network; and a processor coupled to the transceiver, the processor capable of: determining whether the apparatus is capable of operating in a second mode in addition to a first mode; transmitting, via the transceiver, to the network node a report indicating capability of the apparatus to operate in the second mode and either or both of: a condition with respect to a throughput associated with operating in the second mode, and a condition with respect to carrier aggregation (CA) associated with operating in the second mode; determining whether a number of configured carriers in a band is less than or equal to a maximum number of configured carriers supported for CA when operating in the second mode; and performing either of: operating using all of the configured carriers in the band responsive to the number of the configured carriers in the band being less than or equal to the maximum number of configured carriers supported for CA, or operating in the second mode with a single carrier in the band or in the first mode in the band responsive to the number of the configured carriers in the band being greater than the maximum number of configured carriers supported for CA, wherein the apparatus performs a task in less time in the second mode than in the first mode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467